Opinion issued September 24, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00536-CV



CONTRACT FABRICATING SERVICES, Appellant

V.

ROBERT MATHIS, Appellee



On Appeal from the 234th District Court
Harris County, Texas
Trial Court Cause No. 2005-28092



MEMORANDUM OPINION	Appellant Contract Fabricating Services has neither established indigence, nor
paid or made arrangements to pay the clerk's fee for preparing the clerk's record.  See
Tex. R. App. P. 20.1 (listing requirements for establishing indigence), 37.3(b)
(allowing dismissal of appeal if no clerk's record filed due to appellant's fault).  After
being notified that this appeal was subject to dismissal, appellant Contract Fabricating
Services did not adequately respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Contract Fabricating Services did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk's fee and for nonpayment of all required fees.  All
pending motions are denied.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Massengale.